Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 4/16/21 is acknowledged. 

Claims 5-8, 10-11, 14-15, 18-19, 21, 24-25, 27-29, 32-33, 35-36, 40-48, and 50-56 have been canceled.

Claims 1-4, 9, 12-13, 16-17, 20, 22-23, 26, 30, 31, 34, 37-39, 49 and 57 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 9, 12, 13, 16-17, 20, 22  23, 26, 30, 31, 34, 37-39 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0353765 to Bogdan-Smigielska et al (Bogdan) in view of US 10,307397 to Allen  and JP 5992247 B2 (September 14, 2014) to Takashi et al.
Instant claims have been amended to recite a gummy dosage form and further recite the property of having greater loosely packed volume than the uncoated gummy dosage form. Instant claim 57 has been amended to recite a method of improving structural integrity of a gummy dosage form by using the said coating.

	Bogdan teaches a coating for edible cores prepared from isomalt, a surfactant and a coating binder to provide hard crunchy coating (abstract, 0016).Isomalt read on the instant non-glycerol sugar alcohol [0016 of instant specification]. Bogdan teaches that the coatings provide a good hard crunchy coating with good color without the usual stickiness problems associated with sugar alcohols such as isomalt (abstract, 0004 and 0015). Bogdan teaches employing about 85% to 95 wt% by the total weight of the coating [0019].  Bogdan teaches that the isomalt hard coating composition further comprises a coating binder made of natural materials such as pectin, gum Arabic, xanthan gum etc [0024], in an amount of 1.0 to 8.0 wt% [0025]. Bogdan further teaches that the isomalt hard coating can include additional sugar alcohols such as sorbitol in an amount of up to 15 wt% [0026]. Bogdan teaches that isomalt, surfactant, coating binder and water are applied as layers to edible cores [0056] such as chewing gum (ball, cushion, etc.,], a chewy candy, fudge, a gummy etc [0063].
While Bogdan suggests a combination of isomalt and pectin as a coating over gummy dosage forms, Bogdan exemplifies gum arabic as binder and does not clearly envisage the claimed pectin. Bogdan also lacks the claimed amounts or ratios of pectin and sugar alcohols of instant claims.
Allen teaches oral dissolvable films and methods of making the same (abstract and fig. 1). Allen teaches oral thin films can be useful in enhancing the efficacy and safety profile of active ingredients in oral dosage forms such as tablets and softgels. However, in order to overcome the problems of first pass liver metabolism, requirement  claim 1, and further teach sucralose and aspartame that meet instant claims 26, 31 and 34. Allen further teaches a bitter blocker, which further meets the instant sensate. Example 2 of Allen describes the amounts of individual components of the film.  The amount of binder and pectin taught by Allen overlaps with the claimed 30-50 wt% (example 2 and 3). For the amount of sweetener Allen teaches 0-10% and sweetener teaches 0-40% [example 2]. 
 Allen suggests a non-glycerol sugar alcohol (xylitol), and exemplifies pectin as a binder but fails to exemplify xylitol in combination with pectin.  
(claim 1) and ratios (claim 2) of pectin and non-glycerol sugar alcohol,  Takashi teaches a mixing ratio about 5 to 45 parts by weight of pectin, 5 to 120 parts by weight of sorbitol based on 100 parts by weight of gelatin [0020]. Takashi teaches capsule comprising three layers, wherein the layers are free of divalent cations and free of calcium or magnesium. Thus, Takashi meets instant claims 12 and 13. Instant claim 20 recites further film forming agent and in an amount of at least 0.01% and at most 20.0%, Takashi teaches the outer layer comprising gelatin, which meets both the instant claimed film forming agent. Further, Gelatin present in the film comprising pectin provides additional thickening effect, and meets opacifying agent of claim 22 because instant claim does not specify what the opacifying agent is (claims 20 and 22 are independently dependent on claim 1). While Takashi does not teach the exact amounts of gelatin, pectin and sorbitol, Takashi teaches overlapping amounts of pectin and sorbitol with the instant claimed amounts. In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose the optimum amounts of pectin, sorbitol and gelatin in the outer coating layer of the oral formulation of nucleic acid medicine, so as to provide a very stable and yet an effective oral composition because Takashi suggests the three layered capsule, with the outer gelatin layer comprising pectin and sorbitol in amounts that includes and overlaps with the claimed amounts [0007]. 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Allen and Takashi, to modify the teachings of Bogdan, and arrive at the instant combination of pectin and a non-glycerol sugar alcohol as coating layer over a an edible dosage form such as a gummy dosage (of Bogdan). One of an ordinary skill in the art would be motivated because Bogdan teaches the coating for a crunchy coating without any stickiness; Allen teaches the films containing pectin and sweeteners such as sugar alcohols enhance the efficacy, avoid stickiness, easy to touch, easily handled and packaged and yet provide stable, durable and quick dissolving dosage form and finally, Takashi teaches highly stable and effectively releasing formulations with the three layer coatings wherein the outer layer comprises pectin and sorbitol. Takashi as well as Allen suggest overlapping amounts of pectin and sugar alcohol (in the coating layers). Instant claims do not recite if the wt% of pectin and sugar alcohol is based on the total weight of the gummy dosage composition or the coating composition. In any event, Takashi teaches about 5 to 45 parts by weight of pectin, 5 to 120 parts by weight of sorbitol by weight of gelatin. Allen 
	While the cited references fail to teach the newly added functional limitation regarding the loose packed volume of the coated gummy dosage forms, the term “greater loose packed volume” is a relative term and does not specify the volume or how much greater than the uncoated gummy dosage form. In any event, the claims are directed to a composition and the motivation to optimize the amounts of pectin and sugar alcohol (sorbitol) so as to arrive at the claimed ranges comes from the teachings of Allen and Takashi.  One skilled in the art would have been able to observe a greater loose pack volume along with the advantageous taught by Bogdan, Allen and Takashi.
For claims 12 and 13, Bogdan does not require any divalent cations and hence meets the claims.
Further, a skilled artisan would have included a wax in the composition with an expectation to provide lubricant or conditioner effect to the outer layer containing pectin and sorbitol (Takashi). Allen teaches Flavoring agent imparts palatability (col. 8, l 53-57) claim 16, Table 3 of Allen teaches glycerin in amounts that overlaps with the claimed amounts. For claim 20, Takashi teaches an additional film forming agent, gelatin that reads on the instant film-forming agent and in amounts claimed. Allen teaches oil based compounds such as diglycerides, monoglycerides  ([51 and 52] and example 3) that meet the instant claimed plasticizers of claim 21.  Instant specification [0026] states microcrystalline cellulose as the opacifying agent and [057] of Allen teaches microcrystalline cellulose. Further, Bogdan also teaches glycerin, sensate (instant claim 31), flavorant modulator, wax, emulsifier, plasticizer, additional resin (meets the instant adjuvant of claim 30). Thus, it would have been within the purview of an ordinary skill in the art to choose the optimum amounts of the film forming agent (gelatin), glycerin, plasticizers, wax, opacifying agent, and additional resins or excipients in the coating composition of Bogdan with an expectation to achieve the functions associated with the said components, suggested by Allen and Takashi. 
For the instant claim 57, Bogdan teaches applying a coating on chewing gum cores, comprising isomalt and a polysaccharide (example 3) syrup. While Takashi does .


	
2.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over PS 2016/0353765 to Bogdan-Smigielska et al (Bogdan) in view of US 10,307397 to Allen and JP 5992247 B2 (September 14, 2014) to Takashi et al, as applied to claims 1, 2, 9, 12, 13, 16-17, 20, 22, 23, 26, 30, 31, 34, 37-39 and 57 and further in view of US 5919574 to Hoagland.
Bogdan, Allen and Takashi teaches pectin and sorbitol comprising coating layer in oral drug formulation, as explained above. However, Bogdan does not teach instant claimed methyl esterification of pectin and molecular weight of claims 3-4. 
Hoagland teaches high modulus, flexible laminated films may be fabricated from chitosan and pectin, including either glycerol or lactic acid as plasticizer (abstract). The laminated films are biodegradable, and the components are derived from renewable agricultural products. Hoagland teaches that pectin is an important factor in the film and 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a pectin with a methyl esterification of at least 50%, in the coating composition of Bogdan (modified by the teachings of Allen and Takashi). One skilled in the art would have chosen pectin having a molecular weight above 150,000, and a degree of methyl esterification of at least 50%, in the composition comprising modified pectin, sorbitol because Hoagland teaches that films comprising pectin (MW >150000 and methyl esterification of greater than 50%) provides high modulus, flexible laminated films that are also biodegradable. A skilled artisan would have expected to provide a coating layer that is biodegradable as well as have a high modulus and flexibility.

Response to Arguments
Applicant's arguments filed 04/16/21 have been fully considered but they are not persuasive.
Applicants argue that without conceding the propriety of the rejections, the Office's interpretation of the claims or the cited references, or the status of any cited references are prior art, and solely to expedite prosecution, Applicant has amended independent claims 1 and 2 to require a coated gummy dosage form comprising a gummy dosage form substrate and a coating formed by the previously claimed coating composition, wherein the coated gummy dosage form has an improved structural stability when compared with an uncoated gummy dosage substrate when both are exposed to a temperature of 40 °C and a relative humidity of 75% for a length of time of 12 hours. It is argued that claim 57 has been amended similarly. Applicant submits that the cited references fail to disclose, teach, or suggest at least these features. Applicant further submits that the Examples in Applicant's specification provide evidence of unexpected results in the form of the claimed improved structural stability when exposed to the claimed environment for the claimed length of time.
	Applicants’ arguments are not found persuasive because in light of the amendment, the previous rejections have been replaced with new rejections addressing the amended limitations. In response to the argument that the specification provides evidence or unexpected results in terms of structural stability, Applicants have not provided any criticality of the range of amounts/ratios of pectin and sugar alcohols (non-glycerol sugar alcohol) and instead only provide a comparison between a coated 
While the cited references fail to teach the newly added functional limitation regarding the loose packed volume of the coated gummy dosage forms, the term “greater loose packed volume” is a relative term and does not specify the volume or how much greater than the uncoated gummy dosage form. In any event, the claims are directed to a composition and the motivation to optimize the amounts of pectin and sugar alcohol (sorbitol) so as to arrive at the claimed ranges comes from the teachings of Allen and Takashi.  One skilled in the art would have been able to observe a greater loose pack volume along with the advantageous taught by Bogdan, Allen and Takashi. Further, one skilled in the art would have expected to provide an effective release of the active and also a stable coating of the drug and thus meet the instant structural integrity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611